UNITED STATES DISTRICT COURT                                    USDC-SDNY
                                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                ELECTRONICALLY FILED
                                                                DOC#:
                                                                DATE FILED:/ 2/jv /(Cf
 DIANE HARRELL, individually and as
 administratrix of the estate of Samuel D.
 Harrell, III, deceased,

                               Plaintiff,

                          V.                                        No. 15-CV-7065 (RA)

 JOSEPH GUARINO, DOCCS Corrections                                      ORDER
 Sergeant, in his individual capacity, et al.,

                               Defendants.



RONNIE ABRAMS, United States District Judge:

          On December 20, the parties submitted a joint letter advising the Court that a settlement

was reached in the related action, based on the same allegations raised in this lawsuit, brought by

Plaintiff in the New York State Court of Claims. The letter stated that the parties intend to

execute a stipulation of dismissal in the Court of Claims action of all Defendants in this matter

within approximately 60 days. At that time, the parties will provide the Court with a status

update.

          Accordingly, the initial status conference scheduled for January 3, 2020 is adjourned to

February 21, 2020 at 10:45 a.m. The parties' joint letter and proposed case management plan is

due no later than February 14.

SO ORDERED.

Dated:       December 30, 2019
             New York, New York

                                                   Ro ie Abrams
                                                   United States District Judge
